Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-24 in the reply filed on 4/23/2021 is acknowledged.  The traversal is on the ground(s) that simultaneous examination of the inventions do not impose undue burden.  This is not found persuasive because the inventions lack the same special technical features and searching the composition requires a different search strategy then searching methods of preparing oil dispersions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/23/2021.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 13-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wikeley et al. (WO 2015/024995; published February 26, 2015)..
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Wikeley et al. disclose dispersions comprising a) a plant growth regulator with a particle size of 1-7 microns, b) hydrophilic carrier, preferably vegetable oil, paraffin oil or hydrocarbon oil, and an emulsifier/oil 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wikeley et al. teach an oil-soluble surfactant dispersing agent and an emulsifying agent, however, Wikeley et al. teach that the emulsifier acts as a dispersant, aids in dispersion, aids in emulsification and promotes the uptake of the active into the plant (page 9, lines 11-17).  Therefore, the presence of the oil-soluble surfactant is implied in the scope of the emulsifier since it is essential to the invention.  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Wikeley et al. to include an oil-soluble surfactant and an emulsifier with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Wikeley et al. and include an oil-soluble surfactant and an emulsifier because Wikely et al. teach that the emulsifiers acts as a dispersant and aids in emulsification and dispersion to improve uptake of the actives into the plant.  

s 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wikeley et al. (WO 2015/024995; published February 26, 2015), as applied to claims 1-9 and 13-24 in further view of Rusch (US 4,613,354; published September 23, 1986).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Wikeley et al. is addressed in previous 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Wikeley et al. do not teach that the biocide added is diuron.  It is for this reason that Rusch is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Wikeley et al. and Rusch are drawn to composition for regulating plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Wikeley et al. and Rusch to include diuron in combination with thiadiazuron in equal ratios with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Wikeley et al. and Rusch to include diuron and thiadiazuron in combination at equal ratios because Rusch shows that combining them together in a ratio of 1:1 causes synergism which increases defoliating properties in cotton.  

s 1-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grohs et al. (US 2008/0176746; published July 24, 2008) in view of Schnabel et al. (US 2014/0066309; published March 6, 2014).
Applicant’s Invention
Applicant claims a co-formulation comprising a) at least one plant growth regulator, at least one oil, at least one oil-soluble surfactant dispersing agent and at least one emulsifying agent wherein the active is comminuted having an average particle size of 1-12 microns (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Grohs et al. teach oil suspension concentrates comprising microencapsulated agrochemically active compounds in the oil phase and auxiliaries and/or additives (abstract; limitation of claims 1 and 2).  The active ingredients include herbicides such as diuron, and growth regulators such as thidizauron [0189-190; limitation of claims 3-10].  The formulations also include component iii) polyalkylene condensates of fatty acids and esters [0419; limitation of claims 18 and 19]. The formulations include component ii) selected from mineral oils and vegetable oils [0422-433; limitation of claim 13].  The formulations may also include 2-10% thickeners (rheology modifiers) [0443; limitation of claim 20].  The oil suspensions are prepared by grinding and mixing the components [0454; limitation of claim 21].  The Examples include formulations wherein the actives range from 0.1-
	
  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Grohs et al. do not teach the active is comminuted having an average particle size of 1-12 microns, however the formulations are stable and upon dilution form spray liquors having favorable physical application properties [0448].  It is for this reason that Schnabel et al. is joined.  
Schnabel et al. teach a method of enhancing pesticide performance by contacting the pesticide with and adjuvant (abstract).  The pesticides include growth regulators including thidiazuron [0065].  The formulatiosn are spryable because the particles size of the agrochemical is preferably less than 10 microns [0126].  The compositions may be formulated and suspension concentrates and include oils, condensates of naphthalene and thickeners [0154-160].  When formulating suspension concentrates that pesticides are comminuted [0167].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Grohs et al. and Schnabel et al. teach oil suspension concentrate formulations that may comprise thidiazuron.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Grohs et al. and Schnabel et al. to include the active in a particle size of less than 10 microns with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Grohs et al. and Schnabel et al. and include active ingredients wherein the particles size is less than 10 microns to ensure that the particles of the active are sprayable.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617